DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites “…connected to the grinding layer only on a first side face of the grinding layer…” in lines 8-9. This should read “…connected to the grinding layer only on the first side face of the grinding layer…” for consistency with the prior antecedent basis for a first side face. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 2, 4-6, 8 and  11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim recites the grinding layer comprising “a connection surface connected to the carrier disc forming an abrasive grinding surface lying opposite the 
Claims 2, 4-6, 8 and 11-14 are rejected as indefinite due to their dependency upon rejected claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shacham et al (US 4774788, previously cited).
Regarding claim 15, Shacham discloses a method for producing a grinding disc device for a grinding apparatus by injection molding, comprising the steps of: introducing a grinding layer (12) with a connection surface (24) and an opposite abrasive grinding surface (20) into a molding tool (40) of an injection molding machine, in such a way that the connection surface of the grinding layer points in a direction of a predefined cavity of the molding tool (fig 3; points upward into cavity 46), forming a carrier disc (28) connection to the grinding layer by injecting a plastic material suitable for producing the carrier disc into a closed molding tool at a predefined temperature and under a predefined pressure (col 3, lines 61-64), such that the plastic material of the carrier disc is sprayed immediately and directly onto the connection surface of the grinding layer thereby producing the grinding disc device (col 4, lines 36-45), wherein the carrier device is constituted in one piece with a hub part (34), (note that slots are not required to meet the claimed structure, as they are claimed as an alternative to the hub part). 
Regarding claim 17 Shacham further discloses an inner thread (at 36) is formed in the hub part for the fastening of the grinding disc device on a drive shaft of the grinding apparatus (col 3, lines 50-56).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 5, 8, 11-12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham et al (US 4774788, previously cited) in view of Muller et al (US 2008/0182487, previously cited) and further in view of Schudel (CA 1172854, cited by applicant).
Regarding claim 19, Shacham teaches a grinding disc device for a grinding apparatus, the grinding disc device comprising a grinding layer (12) and a carrier disc (28) fixedly connected to the grinding layer, wherein the grinding layer comprises: a connection surface (24) connected to the carrier disc and an abrasive grinding surface (20) lying opposite the connection surface and facing away from the carrier disc (fig 2), wherein the carrier disc is made of a plastic material produced by injection molding and is connected directly to the connection surface of the grinding layer (col 2, lines 50-54), wherein the connection surface is formed by a first side face of the grinding layer (formed on top side of grinding layer; fig 2), such that the carrier disc is directly connected to the grinding layer on a first side face of the grinding layer, wherein the plastic material of the carrier disc is sprayed by injection molding directly onto the connection surface of the grinding layer such that the carrier disc and the grinding laver are connected to one another in a materially bonded manner (col 4, lines 36-45), wherein the carrier disc is constituted in one piece with a hub part (34) comprising an inner thread (36) for fastening of the grinding disc device on a drive shaft of the grinding apparatus (col 3, lines 49-56). Shacham does not teach the carrier disc is solely and directly connected to the grinding layer only on the first side face of the grinding layer (Shacham has the carrier disc connected on the first side and 
Regarding claims 2, 5, and 12, Shacham, as modified, teaches all the limitations of claim 19 as described above. Shacham further teaches the grinding layer consists essentially of a sanding disc (fig 1); wherein the connection surface and the abrasive grinding surface lying opposite the connection surface are each constituted as essentially continuous, annular surfaces (figs 1, 2); and wherein the carrier disc is produced from a thermoplastic polymer (col 4, lines 13-21; several thermoplastic polymers are listed, such as nylon).
Regarding claims 8 and 11, Shacham, as modified, teaches all the limitations of claim 19 as described above. Shacham does not teach cooling air slots formed in the carrier disc or the hub part. Schudel further teaches a carrier disc including cooling air slots (between ribs 16) formed in the carrier disc distributed over a periphery of the carrier disc for passage of cooling air (fig 3; p4, lines 1-4); and wherein cooling air passage slots (12) are also formed into the hub part (fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include cooling air slots in the periphery of the carrier disc and in the hub part of Shacham in order to provide uniform cooling to the grinding layer as taught by Schudel (p 4, lines 1-12).
Regarding claim 14, Shacham, as modified, teaches all the limitations of claim 12 as described above. Shacham does not teach the carrier disc is made from a polyamide PA6 or a . 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham, Muller and Schudel as applied to claim 19 above, and further in view of Chandekar et al (US 2018/0133867, previously cited).
Regarding claim 4, Shacham, as modified, teaches all the limitations of claim 19 as described above. Shacham does not teach the grinding layer composed of grinding lamellas. Chandekar teaches a grinding disc including a grinding layer composed of grinding lamellas (fig 1; flaps 105). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the grinding layer of Shacham from grinding lamellas, as grinding discs with lamellas are known to be useful in high pressure grinding applications as taught by Chandekar ([0003]). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham, Muller and Schudel as applied to claim 19 above, and further in view of Yamahara (US 2010/0190420, previously cited).
Regarding claim 6, Shacham teaches all the limitations of claim 19 as described above. Muller further teaches the abrasive grinding surface is formed by an abrasive grain medium ([0045]; “grinding grains”) scattered on a carrier material ([0072]; abrasive material 20 on .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham, Muller and Schudel as applied to claim 12 above, and further in view of Brandstetter et al (US 2016/0229033).
Regarding claim 13, Shacham, as modified, teaches all the limitations of claim 12 as described above. Shacham does not teach the carrier disc made from a terpolymer or ABS. Brandstetter teaches a grinding disc device wherein a carrier disc (12) is made from ABS ([0020]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the carrier disc of Shacham out of ABS in order to provide a long life and sufficient elasticity to the tool as taught by Brandstetter ([0020]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham as applied to claim 15 above, and further in view of Muller (2008/0182487, previously cited) and further in view of Le Normand et al (US 2008/0258331, previously cited).
Regarding claim 18, Shacham teaches all the elements of claim 15 as described above. Shacham further teaches a flat, circular disc is used as a grinding layer (fig 1) and a glass fiber-.
Response to Arguments
Applicant's arguments filed 17 Sep 2021 have been fully considered but they are not persuasive. Regarding claim 19, applicant argues that the mounting hub of Shacham does not constitute a “carrier disc” for carrying or supporting a grinding layer. Examiner respectfully disagrees. As shown in figures 1 and 2 of Shacham, the hub of Shacham includes disc 28 which is clearly shown as carrying and supporting the grinding layer 12. Applicant contends that the carrier disc and grinding layer of Shacham do not have the required stiffness or thinness to constitute the required layers. However, no such specific limitations appear in the claims. Contrary to applicant’s arguments, figure 2 of Shacham clearly shows the layering of the carrier disc and grinding layer. 
Applicant further argues that Shacham does not teach the grinding layer is formed by a vulcanized fiber disc or that the carrier disc is attached to a first side of the grinding layer only, as claimed. However, Shacham is not relied upon to teach these limitations. As detailed above, Muller is provided to teach these limitations. Applicant further argues that Muller does not teach a grinding layer formed by a vulcanized fiber. Examiner respectfully disagrees. The grinding layer of Muller (fig 4; element 17) is formed by a vulcanized fiber disc (19) having an abrasive (20) thereon ([0072]). Applicant appears to argue that the layer 19 of Muller must be considered as the carrier disc rather than a part of the grinding layer. Examiner respectfully disagrees, as the disc 1 of Muller is clearly the carrier disc as shown in figs 4 and 5. Further, examiner’s interpretation of the claimed grinding layer is consistent with the claim language 
Applicant further argues that the vulcanized fiber disc of Muller is not suitable to be connected to a plastic carrier disc in a materially bonded manner. This limitation is taught by Shacham as discussed in the rejection above. There is no indication in Muller that such a connection is unsuitable for a grinding disc device, and contrary to applicant’s arguments there is no teaching away of such a connection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding discs and methods of producing grinding discs are cited, including those with the newly claimed dish shape.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723